DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 10 is amended.
Claims 14-20 are canceled.
Claims 1-12 are pending.

Response to Remarks
35 U.S.C. § 112
Applicant’s arguments with respect to this rejection have been fully considered and are persuasive.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter according to the 2019 Patent Eligibility Guidance (2019 PEG).  Applicant first contends that the independent claims do not recite abstract ideas.  Examiner respectfully disagrees because the claim is directed towards the abstract idea of distributing payment credentials, i.e., tokens.  Distributing payment credentials are an example of fundamental economic practices as well as commercial interactions, i.e., they are Certain Methods of Organizing Human Activities.  That the claim recites mobile devices performing these abstract ideas does not preclude the claim from reciting abstract See 2019 PEG Advanced Module Slide 17.  Therefore, contrary to Applicant’s contention, the claims do recite abstract ideas.
Applicant also contends that the claims recite a practical application because the claims recite an improvement to conventional card-on-file arrangements.  Examiner respectfully disagrees because, according to the 2019 PEG, claim elements that are indicative of a practical application are as follows: 1) Improvements to the functioning of a computer, or to any other technology or technical field; 2) Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 3) Applying the judicial exception with, or by use of, a particular machine; 4) Effecting a transformation or reduction of a particular article to a different state or thing; and 5) Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Improving card-on-file arrangements cannot be categorized under any of those categories and therefore the claims do not recite a practical application.  Applicant further contends that the claims improve the functioning of a computer by enabling the computer to efficiently load data into an electronic device.  Examiner respectfully disagrees because the electronic devices are simply being used to perform the abstract ideas.  Therefore, Applicant’s contentions are unpersuasive.
Accordingly, this ground of rejection is maintained. 



35 U.S.C. § 103
Applicant’s arguments with respect to this rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-0 are directed towards a process and claims 10-13 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: 
communicating with a remote server computer via a mobile device to receive in the mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the mobile device; and 
enabling the payment accessory device to present the payment token to settle purchases made by a user via voice commands to the smart speaker, said enabling including provisioning the payment token from the mobile device to the payment accessory device while positioning the mobile device for radio data communication with the payment accessory device.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  While the first, second, and third parties in the claims are computers rather than people, such additional elements fail to recite a practical application because they are simply instructions to apply the abstract ideas using computers.  Further, radio communication is also an instruction to apply human-to-human communications using computers.  Therefore, the claim fails to recite any additional elements that recite a practical application.
The claim is then analyzed to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.  However, as discussed above, the additional elements simply serve to apply the abstract ideas using computers.  Therefore, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter. 

Per Claim 10: Claim 10 recites abstract ideas similar to those discussed above in connection with claim 1.  Claim 10 recites the following additional elements not recited in claim 1:
a processor; and 
a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions
However, these additional elements also fail to recite a practical application because they are instructions to apply the abstract ideas using a computer.  Further, when considered individually and in combination, these additional elements fail to recite significantly more than the abstract ideas because, as already discussed, they merely recite instructions to apply the abstract ideas using a computer.
Accordingly, claim 10 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-9 and 11-13: Claims 2-9 and 11-13 have also been analyzed according to the 2019 PEG.  However, these claims fail to recite patent eligible subject matter.  For example, claims 2, 4-9, 11, and 13 recite additional instructions to apply the abstract ideas using computers.  Claims 3 and 12 recite additional Certain Methods of Organizing Human Activities that are implemented using computers.
Accordingly, claims 2-9 and 11-13 are rejected as being directed towards patent ineligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0213443 to Geffon et al. in view of U.S. Patent Pub. No. 2016/0247156 to Hwang et al. and NPL “How to Enable, Disable, and PIN Protect Voice Purchasing on Your Amazon Echo”, dated June 20, 2017 (hereinafter, “How to Geek”).
Per Claim 1: Geffon discloses:
A method of operating a payment accessory device, the payment accessory device operatively coupled to a smart speaker, the smart speaker for providing a voice-implemented intelligent personal assistant software service, the method comprising: communicating with a remote server computer (e.g., tokenization service) via a mobile device (e.g., cardholder device 205) to receive in the mobile device a payment token associated with a PAN (primary account number) that identifies a payment account owned by a user of the mobile device; (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.)
enabling the payment accessory device (e.g., delegate device 220) to present the payment token to settle purchases made by a user, said enabling including provisioning the payment token from the mobile device to the payment accessory device. (see Geffon at ¶ 43: The cardholder device 205 can download the token 225 and can also freely transfer (subject to any restrictions) the token 225 to one or more delegate device 220.  See also ¶ 29: The tokenization service can send the cardholder a token that can be decoded at a point-of-sale terminal and used to carry out a purchase. The token can also be transferred from the cardholder to one or more delegates and used by the delegate.  See also ¶ 45: The cardholder or delegate can present the token 225 to a merchant in lieu of other forms of payment.)
However, Geffon fails to disclose, but Hwang, an analogous art of providing payment tokens to secondary user devices, discloses:
provisioning the payment token from the mobile device to the payment accessory device while positioning the mobile device for radio data communication with the payment accessory device. (see Hwang at ¶ 28: In various embodiments, communications module 218 may also communicate directly with the secondary device 240 using short-range communications, such as Bluetooth Low Energy, LTE Direct, radio frequency, infrared, Bluetooth, and near field communications (including tap-enabled communications).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Geffon to transfer the payment token to a delegate using short-range communications as disclosed in Hwang.  One of ordinary skill in the art would have been motivated to do so to provide other, simple options for transferring the payment token between devices other than optically scanning.
However, the combination of Geffon and Hwang fails to disclose, but How to Geek, an analogous art of smart speaker-based transactions, discloses:
the payment accessory device (e.g., smartphone) operatively coupled to a smart speaker (e.g., Echo), the smart speaker for providing a voice- implemented intelligent personal assistant software service (e.g., Alexa) (see 
While Geffon discloses using a token to settle purchases made by a user, it fails to disclose, that the purchase was via voice commands to the smart speaker.  How to Geek discloses making purchases via voice commands to a smart speaker (see p. 3: The command to reorder products via Alexa is as simple as it gets: Alexa, reorder [item name].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enable a delegate disclosed in Geffon to complete purchases made using a smart speaker as disclosed in How to Geek.  One of ordinary skill in the art would have been motivated to do so to enable the delegates to complete purchases made with a smart speaker.

Per Claim 10: Claim 10 recites subject matter similar to that discussed above in connection with claim 1.  Claim 10 further recites, and Geffon further discloses:
A mobile device, comprising: a processor; and a memory in communication with the processor, the memory storing program instructions, the processor operative with the program instructions to perform functions as follows: (see Geffon at ¶ 73: Exemplary system 700 includes a processing unit (CPU or processor) 710 and a system bus 705 that couples various system components including the system memory 715, such as read only memory (ROM) 720 and random access memory (RAM) 725, to the processor 710.)

Per Claims 2 and 11: 
wherein the provisioning is via radio data communications between the mobile device and the payment accessory device. (see Hwang at ¶ 28: In various embodiments, communications module 218 may also communicate directly with the secondary device 240 using short-range communications, such as Bluetooth Low Energy, LTE Direct, radio frequency, infrared, Bluetooth, and near field communications (including tap-enabled communications).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Hwang in the Geffon system.  One of ordinary skill in the art would have been motivated to do so to more conveniently transfer data, such as payment tokens, from a first device to a second device.

Per Claim 4: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 1, from which claim 4 depends.  Geffon further discloses:
wherein the mobile device is a smartphone. (see Geffon at ¶ 83: Typical examples of such form factors include laptops, smart phones, small form factor personal computers, tablet computers, personal digital assistants, and so on.)

Per Claim 5: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 1, from which claim 5 depends.  Geffon further discloses:
wherein the mobile device is a tablet computer. (see Geffon at ¶ 83: Typical examples of such form factors include laptops, smart phones, small form factor personal computers, tablet computers, personal digital assistants, and so on.)

Per Claim 6: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 1, from which claim 6 depends.  However, the combination of Geffon and How to Geek fails to disclose, but Hwang discloses:
wherein the payment accessory device includes a secure element for storing the payment token. (Examiner’s Note: the language “for storing the payment token” has been considered and determined to be an intended use of the secure element.  Therefore, it fails to provide a patentable distinction over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Hwang at ¶ 41: In step 428, the secondary device receives authentication information from the secure transaction module of the master device and stores the information in a secure location, such as a secure element. In one embodiment, the authentication information includes a token associated with the primary user's account, and may be used to enter into an electronic payment transaction with funds coming out of a portion of the primary user's account allocated to the secondary user. In various embodiments, one or more tokens may be received and stored for use by the secondary device, single-use or multi-use tokens may be used, and the tokens may be generated and transmitted to the secondary device by the master device or the service provider.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Hwang in the Geffon system.  One of ordinary skill in the art would have been motivated to do so to more securely store the token representing sensitive financial information.

Per Claim 7: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 6, from which claim 7 depends.  However, the combination of Geffon and How to Geek fails to disclose, but Hwang discloses: 
wherein the payment accessory device includes an NFC (near field communication) component for engaging in radio communication with the mobile device. (Examiner’s Note: the language “for engaging in radio communication with the mobile device” has been considered and determined to be an intended use of the NFC component.  Therefore, it fails to provide a patentable distinction over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Hwang at ¶ 31: The communications module 248 may comprise hardware, software and other components for short-range wireless communication (e.g. a BLE protocol communication) including a “wake up” process for the secondary device 240, near field communication (including tap-enabled), radio communication, infrared communication, and Bluetooth communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Hwang in the Geffon system.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination would have been predictable.

Per Claim 8: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 1, from which claim 8 depends.  However, the combination of Geffon and How to Geek fails to disclose, but Hwang discloses: 
wherein the payment accessory device includes an NFC (near field communication) component for engaging in radio communication with the mobile device. (Examiner’s Note: the language “for engaging in radio communication with the mobile device” has been considered and determined to be an intended use of the NFC component.  Therefore, it fails to provide a patentable distinction over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Hwang at ¶ 31: The communications module 248 may comprise hardware, software and other components for short-range wireless communication (e.g. a BLE protocol communication) including a “wake up” process for the secondary device 240, near field communication (including tap-enabled), radio communication, infrared communication, and Bluetooth communication.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Hwang in the Geffon system.  The claimed invention would have been obvious because it is a combination of old elements, and in the combination each element would have performed the same function as it did separately.  Further, one of ordinary skill in the art would have recognized that the result of the combination would have been predictable.

Per Claim 9: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claim 1, from which claim 9 depends.  However, the combination of Geffon and How to Geek fails to disclose, but Hwang discloses:
wherein the payment accessory device includes a fingerprint scanner. (see Hwang at ¶ 32: The user may also be identified by secondary device 240 using biometrics  and biometric reading devices utilized by the secondary device 240, such as a fingerprint scanner or eye/retinal scanner.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Hwang in the Geffon system.  One of ordinary skill in the art would have been motivated to do so to further increase the security of the payment accessory device.

Claims 3, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geffon, Hwang, and How to Geek as applied to claims 1 and 10 above, and further in view of U.S. Patent Pub. No. 2014/0289531 to Yamakawa and U.S. Patent Pub. No. 2018/0302408 to Touati et al.
Per Claims 3 and 12: The combination of Geffon, Hwang, and How to Geek discloses the subject matter of claims 2 and 11, from which claims 3 and 12 depend, respectively.  However, the combination of Geffon, Hwang, and How to Geek fails to disclose, but Yamakawa, an analogous art of secured computer communications, discloses:
receiving, by the [first] device, a public encryption key from the [second] device, said public encryption key digitally signed by the [second] device to prevent tampering with said public encryption key; and (Examiner’s Note: the language “to see Yamakawa at ¶ 47: The second relay device 20B creates a list of service names transmitted in step SA7, and encrypts the created list using the public key included in the personal certificate C3. The second relay device 20B further encrypts a message digest of the encrypted list using the private key of the second relay device 20B to generate an electronic signature (step SA8). Then, the second relay device 20B transmits the encrypted list, the electronic signature, and the electronic certificate C2 to the first relay device 20A (step SA9).  See also ¶ 49: The first relay device 20A receives the encrypted list, the electronic signature, and the electronic certificate C2 which are transmitted in step SA9.  See also ¶ 56 which discloses that the electronic certificate C2 includes a public key.)
relaying the public encryption key in a message to the [third] computer via the [first] device, the message digitally signed by the [first] device to prevent tampering with the message; (Examiner’s Note: the language “to prevent tampering with the message” has been considered and determined to recite a desired result of digitally signing the message.  Therefore, it fails to distinguish over the prior art.  However, for compact prosecution purposes, the following citation is provided: see Yamakawa at ¶ 52: Then, the first relay device 20A transmits the encrypted list received in step SA9, the electronic signature received in step SA9, the electronic certificate C2 received in step SA9, the encrypted list generated in step SA12, the electronic signature generated in step SA12, and the electronic certificate C1 to the terminal device 10 (step SA13). The terminal device 10 
wherein: the [data], as received in the [first] device, is in an encrypted form resulting from encryption of the [data] using the public encryption key; and (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Geffon system as modified by Hwang.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Yamakawa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yamakawa to the Geffon system as modified by Hwang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would 
However, the combination of Geffon, Hwang, How to Geek, and Yamakawa fails to disclose, but Touati, an analogous art of provisioning data from a primary device to a secondary device, discloses transferring data received data in the same form as it was received, i.e., the mobile device transfers the payment token in said encrypted form to the payment accessory device. (see Touati at ¶¶ 108-109: Operation 403. Back-end server 105 generates the single-use voucher and returns the single-use voucher to first device 101.  Operation 404. First user device 101 prompts the user to transfer/pass the single-use voucher from first device 101 to second user device 102 (operation 403.1), and accepts user input to transfer the voucher (operation 403.2), so that the voucher is transferred from first user device 101 to second user device 102 (Operation 404).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Touati in the Geffon system as modified by Hwang and Yamakawa.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Touati would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Touati to the Geffon system as modified by Hwang and Yamakawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such computer communications features into similar systems.  Further, such application would have resulted in an improved system that increases the security of communicating sensitive transaction data, i.e., payment tokens.

Per Claim 13: The combination of Geffon, Hwang, How to Geek, Yamakawa, and Touati discloses the subject matter of claim 12, from which claim 13 depends.  The combination of Geffon, Hwang, How to Geek, and Touati fails to disclose, but Yamakawa discloses:
wherein the processor is further operative with the program instructions to receive from the remote server computer, prior to the provisioning step and after the receiving step, the [data] in said encrypted form. (see Yamakawa at ¶ 58: The terminal device 10 displays the lists acquired in step SB4 and step SB8 (step SB9). The user of the terminal device 10 performs an operation for selecting a service to be used from among the displayed lists (step SB10). The terminal device 10 encrypts the service name of the service selected by the user and a file used in the selected service using the public key included in the associated one of the electronic certificates received in step SA14 (step SB11).  See also ¶ 61: The terminal device 10 transmits the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3 to the first relay device 20A (step SB13). The first relay device 20A receives the encrypted service name, the encrypted file, the electronic signatures generated in step SB12, and the personal certificate C3.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Yamakawa in the Geffon system as modified by Hwang.  One of ordinary skill in the art would have recognized that applying the known technique disclosed in Yamakawa would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Yamakawa to the Geffon system as modified by Hwang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2001/0005839 discloses a system for electronic trading wherein a customer reserves a quota of tokens from an issuer which tokens are stored in the customer's mobile telephone, the customer activates the tokens so that they can be used for buying goods or services from a vendor, the customer selects between spending the tokens, or delegating the tokens to a delegate so that the delegate can spend the tokens with a vendor. The vendor will present the tokens to the issuer who will redeem the tokens for their monetary value. The issuer will bill the customer based on the tokens spent. The billing can be done for example in a monthly bill. The vendor may not learn who the delegates are, and when the delegates are spending tokens, they do so effectively as agents of the customer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685